746 N.W.2d 104 (2008)
In re Dalton Deandre JACKSON, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Dalton D. JACKSON, Respondent-Appellant.
Docket No. 135918. COA No. 281594.
Supreme Court of Michigan.
March 26, 2008.
On order of the Court, the application for leave to appeal the November 21, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the November 21, 2007 and January 31, 2008 orders of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of whether the Court of Appeals lacked jurisdiction over the respondent's claim of appeal. On remand, the Court of Appeals shall address the Macomb Circuit Court's decision to mail notice of the termination of the respondent's parental rights and the advice of appellate rights form to respondent's attorney, rather than to respondent, as required by MCR 3.977(I)(1).
We do not retain jurisdiction.
MARILYN J. KELLY, J., would reverse and remand to reinstate the appeal because MCR 3.997(I)(1) was violated.